ORDER ON REHEARING
Appellant was heretofore sentenced to suffer death for the offense of First Degree Murder in Case No. CRF-74 — 1352 of the District Court, Oklahoma County, and upon appeal, that sentence was thereafter affirmed in the above entitled cause. This Court then stayed the issuance of Mandate herein, upon its own motion, pending a resolution of related issues raised in the Petition for Rehearing in Williams and Justus v. State, Okl.Cr., 542 P.2d 554 (1975), and oral argument was thereafter presented *554upon consolidated hearing. For the reasons discussed in our Opinion on Rehearing in Williams and Justus, the decision previously rendered herein is hereby reaffirmed.
It is therefore ordered, adjudged and decreed that the Order of this Court staying execution of sentence herein pending appeal be dissolved, and the Order of this Court staying issuance of Mandate is hereby superseded, and the Clerk of this Court is directed to issue Mandate forthwith.
It is further ordered, adjudged and decreed that the judgment and sentence herein appealed from be carried out by the electrocution of Appellant, Michael Wayne Green, by the Warden of the State Penitentiary at McAlester, Oklahoma, on Monday, February 23, 1976.